DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48, 49, 57 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 48:
The claim limitation “a standard rocker arm” in line 2 is unclear. It’s unclear what this limitation requires beyond a rocker arm that can operate in a normal Otto cycle mode. The specification indicates that a standard rocker arm is a non-switching which is restating what the claims state making the limitation unclear. For the sake of examination, the office has assumed this limitation requires a rocker arm that can operate in a normal Otto cycle mode.
Claim 49 is rejected due to its dependence on claim 48.

Regarding claim 57:
	The claim limitation “the second intake rocker arm on top of the first intake rocker arm” and “the second exhaust rocker arm on top of the first exhaust rocker arm” (emphasis added by the examiner) in lines 2 and 4 respectively are unclear. It’s unclear what the “on top of” language requires since the figures do not show rocker arms on top of each other but oriented next to each other. Further, the specification fails to shed any light on how this should be interpreted beyond restating the claim language. For the sake of examination, the office has interpreted this language as “in addition to”.

Regarding claim 60:
The claim limitation “are standard rocker arm” in line 2 is unclear. This limitation is unclear for the same reason identified above in the claim 48 rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 47-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication number 2012/0210964 to Barnes.
Barnes discloses:
Regarding claim 47:
A method of providing a rocker arm set for a valvetrain (figures 1-3) having a plurality of cylinders, the method comprising: 
providing a first intake rocker arm (rocker arm E in figure 1 below) for a first intake valve (15) on a first cylinder (cylinder that E and F are connected to; ¶0047) of the plurality of cylinders (cylinder for each two rocker arm pair (E and F in figure 1 below for example) resulting in 6 cylinders); 
providing a second intake rocker arm (rocker arm F in figure 1 below) configured as a switching rocker arm (rocker arm capable of changing modes of operation as shown in figure 10) for a second intake valve (second valve 15 as shown in 3) on the first cylinder (cylinder that E and F are connected to; ¶0047) , the second intake rocker arm (rocker arm F in figure 1 below)  selectively switchable between (i) a normal mode (see figure 10 where 80b shows where the second intake rocker arm can be operated in the normal mode/variable overlap) and (ii) an added motion mode (see figure 10 where 84b and 94b where the second intake valve operates in LIVC or EIVC modes); 
providing a first exhaust rocker arm (first exhaust rocker arm C in figure 1 below) configured as a switching rocker arm (rocker arm that is capable of operating in different modes) for a first exhaust valve (14) on a second cylinder (second cylinder connected to valve C and D in figure 1 below) of the plurality of cylinders (cylinder for each two rocker arm pair (E and F in figure 1 below for example) resulting in 6 cylinders), the first exhaust rocker arm (first exhaust rocker arm C in figure 1 below) selectively switchable between (i) a normal mode (see figure 10 where 80a shows where the second intake rocker arm can be operated in the normal mode/variable overlap) and (ii) an added motion mode (see figure 10 where 96a where the second intake valve operates in a braking mode); and 
providing a second exhaust rocker arm (second exhaust rocker arm D in figure 1 below) for a second exhaust valve (second 14 attached to D) on the second cylinder (second cylinder connected to valve C and D in figure 1 below).  

    PNG
    media_image1.png
    583
    912
    media_image1.png
    Greyscale

Figure 1 - figure 1 of Barnes, annotated by the examiner
Regarding claim 48:
The method of claim 47, wherein the first intake rocker arm (rocker arm E in figure 1 above) is a standard rocker arm (rocker arm E which is capable of operating in a normal Otto cycle mode) configured to operate in a normal Otto cycle mode (figure 10 curve 80b which includes the operating mode for the first rocker arm).  

Regarding claim 49:
The method of claim 48, wherein the second exhaust rocker arm (second exhaust rocker arm D in figure 1 above) is a standard rocker arm (rocker arm E which is capable of operating in a normal Otto cycle mode) configured to operate in a normal Otto cycle mode (figure 10 curve 80b which includes the operating mode for the first rocker arm).  

Regarding claim 50:
The method of claim 47, wherein the added motion mode of the second intake rocker arm (rocker arm F in figure 1 above)  is one of a late intake valve closing (LIVC) mode (see LIVC mode 84B in figure 10) and an early intake valve closing (EIVC) mode (see EIVC mode 94B in figure 10).  

Regarding claim 51:
The method of claim 50, wherein the second exhaust rocker arm (second exhaust rocker arm D in figure 1 above) includes built in cylinder deactivation (see deactivation element 64 as part of 32 which is connected to each rocker arm as shown in figure 2).  

Regarding claim 52:
The method of claim 50, wherein the first intake rocker arm (rocker arm E in figure 1 above) includes built in cylinder deactivation (see deactivation element 64 as part of 32 which is connected to each rocker arm as shown in figure 2).  

Regarding claim 53:
The method of claim 50, wherein the added motion mode of the second intake rocker arm (rocker arm F in figure 1 above)  is the LIVC mode (see LIVC mode 84B in figure 10).  

Regarding claim 54:
The method of claim 50, wherein the added motion mode of the second intake rocker arm (rocker arm F in figure 1 above)  is the EIVC mode (see EIVC mode 94B in figure 10).  

Regarding claim 55:
The method of claim 47, wherein the added motion mode of the first exhaust rocker arm (first exhaust rocker arm C in figure 1 above) is an engine braking mode (see figure 10 which shows comp. braking mode in figure with curve 96a).  

Regarding claim 56:
The method of claim 47, wherein the added motion mode of the first exhaust rocker arm (first exhaust rocker arm C in figure 1 above) is an early exhaust valve opening (EEVO) mode (see figure 10 which shows EEVO mode in figure with curve 82a).  

Regarding claim 57:
The method of claim 47, further comprising: 
providing the second intake rocker arm (rocker arm F in figure 1 above)  on top of the first intake rocker arm (rocker arm E in figure 1 above) to provide added motion thereto (see figure 10 where second and first intake rocker arm can operate in LIVC and EIVC mode on curves 84b and 94b); and 
providing the second exhaust rocker arm (second exhaust rocker arm D in figure 1 above) on top of the first exhaust rocker arm (first exhaust rocker arm C in figure 1 above) to provide added motion thereto (see figure 10 where second and first exhaust rocker arm can operate in EEVO and EEVC modes on curves 82a and 92b).  

Regarding claim 58:
A rocker arm set configured for a valvetrain (figures 1-3) on an overhead cam engine having a plurality of cylinders (cylinder for each two rocker arm pair (E and F in figure 1 above for example) resulting in 6 cylinders), the rocker arm set comprising: 
a first intake rocker arm (rocker arm E in figure 1 above) configured on a first intake valve (15) on a first cylinder (cylinder that E and F are connected to; ¶0047) of the plurality of cylinders (cylinder for each two rocker arm pair (E and F in figure 1 above for example) resulting in 6 cylinders); 
a second intake rocker arm (rocker arm F in figure 1 above)  configured as a switching rocker arm (rocker arm capable of changing modes of operation as shown in figure 10) for a second intake valve (second valve 15 as shown in 3) on the first cylinder (cylinder that E and F are connected to; ¶0047), the second intake rocker arm (rocker arm F in figure 1 above)  selectively switchable between (i) a normal mode (see figure 10 where 80b shows where the second intake rocker arm can be operated in the normal mode/variable overlap) and (ii) an added motion mode (see figure 10 where 84b and 94b where the second intake valve operates in LIVC or EIVC modes); 
a first exhaust rocker arm (first exhaust rocker arm C in figure 1 above) configured as a switching rocker arm (rocker arm that is capable of operating in different modes) for a first exhaust valve (14) on a second cylinder (second cylinder connected to valve C and D in figure 1 below) of the plurality of cylinders (cylinder for each two rocker arm pair (E and F in figure 1 below for example) resulting in 6 cylinders), the first exhaust rocker arm (first exhaust rocker arm C in figure 1 above) selectively switchable between (i) a normal mode (see figure 10 where 80a shows where the second intake rocker arm can be operated in the normal mode/variable overlap) and (ii) an added motion mode (see figure 10 where 96a where the second intake valve operates in a braking mode); and 
a second exhaust rocker arm (second exhaust rocker arm D in figure 1 above) for a second exhaust valve (second 14 attached to D) on the second cylinder (second cylinder connected to valve C and D in figure 1 below).  

Regarding claim 59:
The rocker arm set of claim 58, further comprising: 
a third intake rocker arm (third intake rocker arm G in figure 1 above) configured on a first intake valve (third intake valve 15) on the second cylinder (cylinder that G and H are connected to; ¶0047); and 
a fourth intake rocker arm (fourth intake rocker arm H in figure 1 above) configured as a switching rocker arm (rocker arm that is capable of operating in different modes as is the case with fourth intake rocker arm) for a second intake valve (fourth intake valve 15 connected to H) on the second cylinder (cylinder that G and H are connected to; ¶0047), the fourth intake rocker arm (fourth intake rocker arm H in figure 1 above) selectively switchable between (i) a normal mode (see figure 10 where 80b shows where the fourth intake rocker arm can be operated in the normal mode/variable overlap) and (ii) an added motion mode (see figure 10 where 84b and 94b where the fourth intake valve operates in LIVC or EIVC modes); 
a third exhaust rocker arm (third exhaust rocker arm I in figure 1 above) configured as a switching rocker arm (rocker arm that is capable of operating in different modes as is the case with third exhaust rocker arm) for a first exhaust valve (14 attached to rocker arm I) on a third cylinder (cylinder that I and J are connected to; ¶0047) of the plurality of cylinders (cylinder for each two rocker arm pair (I and J in figure 1 below for example) resulting in 6 cylinders), the third exhaust rocker arm (third exhaust rocker arm I in figure 1 above)  selectively switchable between (i) a normal mode (see figure 10 where 80a shows where the fourth intake rocker arm can be operated in the normal mode/variable overlap) and (ii) an added motion mode (see figure 10 where 96a where the second intake valve operates in a braking mode); and 
a fourth exhaust rocker arm (fourth exhaust rocker arm J in figure 1 above) for a second exhaust valve (14 attached to rocker arm J) on the third cylinder (cylinder that I and J are connected to; ¶0047).  

Regarding claim 60:
The rocker arm set of claim 58, wherein the first intake rocker arm (rocker arm E in figure 1 above) and the second exhaust rocker arm (second exhaust rocker arm D in figure 1 above) are standard rocker arms (rocker arm E and D are capable of operating in a normal Otto cycle mode) configured to operate in a normal Otto cycle mode (figure 10 curve 80a and 80b which includes the operating mode for the first rocker arm).  

Regarding claim 61:
The rocker arm set of claim 58, wherein the added motion mode of the second intake rocker arm (rocker arm F in figure 1 above)  is one of a late intake valve closing (LIVC) mode (see LIVC mode 84B in figure 10) and an early intake valve closing (EIVC) mode (see EIVC mode 94B in figure 10).  

Regarding claim 62:
The rocker arm set of claim 61, wherein the first intake rocker arm (rocker arm E in figure 1 above) and the second exhaust rocker arm (second exhaust rocker arm D in figure 1 above) each include built in cylinder deactivation (see deactivation element 64 as part of 32 which is connected to each rocker arm as shown in figure 2).  

Regarding claim 63:
The rocker arm set of claim 61, wherein the added motion mode of the second intake rocker arm (rocker arm F in figure 1 above)  is the LIVC mode (see LIVC mode 84B in figure 10).  

Regarding claim 64:
The rocker arm set of claim 61, wherein the added motion mode of the second intake rocker arm (rocker arm F in figure 1 above)  is the EIVC mode (see EIVC mode 94B in figure 10).  

Regarding claim 65:
The rocker arm set of claim 58, wherein the added motion mode of the first exhaust rocker arm (first exhaust rocker arm C in figure 1 above) is an engine braking mode (see figure 10 which shows comp. braking mode in figure with curve 96a).  

Regarding claim 66:
The rocker arm set of claim 58, wherein the added motion mode of the first exhaust rocker arm (first exhaust rocker arm C in figure 1 above) is an early exhaust valve opening (EEVO) mode (see figure 10 which shows EEVO mode in figure with curve 82a). 
   	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746